875 F.2d 316Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Larry Donald RINGROSE, Petitioner-Appellant,v.WARDEN, MARYLAND HOUSE OF CORRECTION, Respondent-Appellee.
No. 89-7005.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1989.Decided May 9, 1989.

Larry Donald Ringrose, appellant pro se.
John Joseph Curran, Jr., Valerie Johnston Smith, Office of the Attorney General of Maryland, for appellee.
Before SPROUSE, CHAPMAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Larry Donald Ringrose seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Ringrose v. Warden, Maryland House of Correction, C/A No. 87-2536-N (D.Md. Sept. 30, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.